The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is directed to a method measuring a condition of neurotransmission of an organism or organ target.  However, is it electric potential of the two points within the target organism or organ at a single point in time or over a specified period of time which is being measured to determine a condition of neurotransmission?  Are magnetic resonance signals obtained from both points simultaneously or separately?  Does the second step use both points to determine a condition of neurotransmission in the target?  As part of this clarity issue, it is not clear if any magnetic resonance process can be used or if a specific magnetic resonance process is required.  Additionally, it is not clear if the contrast medium is present in a specific location, such as within the cells of the organ or organism, only located outside of the cells or in both places.  Finally the claim is not clear with respect to the type of response the contrast medium has with respect to the electric potential: a reduction of some part of the molecule or an interaction which changes a frequency of the magnetic resonance signals and how this relates to the determining a condition of neurotransmission from the magnetic resonance signals.  This last issue is also relevant to at least the signal obtaining means of claim 5 and potentially also the neurotransmission condition judging means of claim 5.  For examination purposes, examiner will treat the formation of an image from the NMR process as meeting the wherein paragraph of claim 1 with respect to the target having to positions.  Relative to the remaining clarity issues, examiner will not place any particular limitation on these issues.  Additionally with respect to claim 5, it is not clear what additional structural limitation the newly added wherein paragraph provides.  Is it a further definition of the signal obtaining means or the neurotransmission condition judging means or is it non limiting because the target is not a positively recited element of the apparatus.  For examination purposes, examiner will treat the wherein paragraph of claim 5 as non-limiting since the target appears to be not an element of the device and there is no clear link between the language of the wherein paragraph and either of the signal obtaining means or the neurotransmission condition judging means.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Holder.  In the paper Ichikawa teaches imaging in vivo redox status in high spatial resolution with Overhauser enhanced MRI (OMRI).  Redox-reactions are playing a significant role in regulation of homeostasis of organism.  Disorder of the redox-status is related with the onset and/or propagation of oxidative diseases such as lifestyle-related diseases, including cancers and cardiac diseases, etc.  In vivo imaging of redox-status is thereby important in the analysis of mechanisms of oxidative diseases and developments of new medicines for the diseases.  Aminoxyl radicals are redox-sensitive reporter molecules, which lose their paramagnetic moiety by reactions of free radicals or reducing compounds.  Electron spin resonance (ESR) technique has been used to measure the molecules in vivo.  In vivo spatial resolution in ESR imaging is in the range of a few millimeters and is not sufficient for the detailed diagnosis of disease models.  Overhauser enhanced MRI (OMRI) is an emerging free radical imaging technique, which utilized electron – proton coupling to image the distribution of free radicals.  In vivo imaging of redox-status is applicable with OMRI/aminoxyl radical technique.  The detailed imaging analysis was demonstrated in oxidative diseases, such as tumor-bearing, neurodegeneration or gastric ulcer models.  The OMRI/aminoxyl radical technique has a large potential as a diagnostic system for biomedical applications in the future.  Table 1 give the structure of the aminoxyl radicals used for measurement of in vivo redox-state.  The paragraph bridging pages 1006-1007 teaches that the OMRI technique is applicable for various functional imaging in vivo.  Since during electron – proton coupling process, the information of electron .  
In the paper Holder presented a theoretical analysis to suggest directions for research into the development of a device which could image neuronal electrical activity (neurotransmission) in the human brain in three dimensions.  Proposed criteria for the device are a spatial resolution of 1 mm3 and temporal resolution, after averaging to a repeated stimulus, of 1 ms for events related to the action potential, or 1 s for metabolic changes.  It is proposed that, for the rapid changes related to the action potential, electron spin resonance using a potential-sensitive spin label, impedance imaging and NMR are suitable in principle but that only ESR and impedance methods may have sufficient sensitivity and these merit further assessment.  For metabolic changes, NMR and PET may be used as at present, and ESR may be developed in time, but images based on these changes would have limited value m that they could only give an indirect index of neuronal discharge.  The explanation of NMR and ESR begins on page 4.  The second to last paragraph on page 4 teaches that NMR could be used in a variety of ways to measure neuronal activity.  The paragraph bridging the columns of page 5 teach that use of a shift reagent is one possible way of distinguishing changes.  The paragraph bridging pages 5-6 also teach a variety of metabolites that have significant concentration change due to neural activity.  The second full paragraph on page 6 concluded that given technical advances in the future it should become possible to measure neural activity.  The first paragraph of the right column of page 6 teaches that for the ESR technique the way in which ESR could be used to measure neuronal firing has already been established in principle in vitro, and involves the use of a potential-
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the OMRI device and technique of Ichikawa on the measurement of Neural activity described by Holder because of the combination of the ESR excitation to improve the sensitivity of the MRI in the presence of a potential sensitive spin label probe such as taught by both Ichikawa would have been what Holder was teaching as the change that would improve the ability of such an instrument to detect neural activity.   
Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Holder as applied to claims 1-3 and 5-6 above, and further in view of Mok.  The first paragraph on page 1005 of Ichikawa teaches that aminoxyl radicals are reported to be sensitive to redox status of redox-related compounds.  Most frequently used aminoxyl radicals in vivo are piperidine (TEMPO) or pyrrolidine (PROXYL) class.  These reporter molecules are stable and less-toxic radicals, and thereby preferable for in vivo application.  Ichikawa does not teach an aminoxyl radical having the structure required by claims 4 and 7-9.  
In the paper Mok investigated the effect of superoxide dismutase mimetics on inhibition of nitrergic neurotransmission.  A number of superoxide dismutase (SOD) mimetics were examined both biochemically for their ability to inhibit the superoxide-catalyzed reduction of cytochrome c and nitro blue tetrazolium, and functionally for their ability to mimic authentic Cu/Zn SOD in restoring nitrergic neurotransmission following its inhibition by oxidant stress.  The SOD mimetics investigated were CuSO4, MnCl2, CuDIPS (copper [II] [diisopropylsalicylate]2), MnTBAP (manganese [III] tetrakis 4-benzoic acid porphyrin), MnTMPyP (manganese [III] tetrakis 1-methyl-4-pyridyl porphyrin pentachloride), tiron (4,5-dihydroxy-1,3-benzene disulphonic acid), PTIYO (4-phenyl,2,2,5,5,-tetramethyl-3-imidazolin-1-yloxy-3-oxide, a compound within the scope of the structure of claims 4 and 7-9) and tempol (4-hydroxy-2,2,6,6-tetramethyl-piperidine-N-oxyl, a piperidine type aminoxyl radical).  Table 1 and figure 2 show the similarity of tempol and PTIYO in some of the tests conducted.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the aminoxyl radical of Ichikawa with the PTIYO aminoxyl radical of Mok, because of the recognized use of that compound for the same purpose as a piperidine type .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to the claimed MRI methods and aminoxyl radical used in such methods.
Applicant's arguments filed December 24, 2021 have been fully considered but they are not persuasive. In response to the changes made in the claims, the rejection under 35 U.S.C. 112(b) has been modified and the obviousness rejection has been maintained.  
With respect to the rejection under 35 U.S.C. 112(b), the addition of the wherein paragraph did not correct all of the previous clarity issues and created new issues since it did not provide relationships between the other steps of the method or the other elements of the apparatus.  While the change to claim 1 does require the target to have two points, specific points are not defined or set forth so that the claims could be looking at two points along a nerve cell, two points on an organ such as the liver or stomach or the brain of an organism.  For example, see figure 5A and its associated discussion in the newly cited Shiba paper.  In that sense the arguments are not commensurate in scope with the claim.  With respect to claim 5, the lack of a clear connection between the language of the wherein paragraph and the other recited elements of the apparatus failed to change the scope of the claim from what it was before the change.  Thus the arguments directed toward the clarity rejections are not persuasive.  
With respect to the obviousness rejection, the arguments are also not commensurate in scope with the claims.  Claim 1 requires that the contrast medium contains molecules which are responsive to electric potential but does not specify how the molecules are responsive to electric potential.  Thus a reduction of the nitroxyl group of a nitroxyl radical molecule in the contrast medium is within the scope of the instant claims.  Thus the argument directed toward claims 1 and 5 is not persuasive.  Since Mok was not used to reject these claims its teachings were not needed for either claims 1 or 5 and the argument is not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to the claimed MRI methods and nitroxide radicals used in such methods.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797